Citation Nr: 0411683	
Decision Date: 05/05/04    Archive Date: 05/14/04

DOCKET NO.  02-11 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel





INTRODUCTION

The veteran had active service from June 1948 to May 1952, 
and from March 1953 to July 1972.

This appeal is REMANDED to the regional office (RO) via the 
Appeals Management Center (AMC), in Washington, DC.  
Department of Veterans Affairs (VA) will notify you if 
further action is required on your part.


REMAND

The Board of Veterans' Appeals (Board) first notes that under 
regulations issued after enactment of the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002) (VCAA), and effective February 22, 2002, the 
Board had been conducting evidentiary development of appealed 
cases directly.  See 38 C.F.R. § 19(a)(2) and (a)(2)(ii) 
(2002).  

On May 1, 2003, however, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated the 
Board's duty-to-assist regulations as codified at 38 C.F.R. 
§ 19(a)(2) and (a)(2)(ii) (2002).  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  That decision emphasized the Board's 
status as "primarily an appellate tribunal," and held that 
38 C.F.R. § 19.9(a)(2) was invalid because, in conjunction 
with the amended regulation codified at 38 C.F.R. § 20.1304 
(2002), it allowed the Board to consider additional evidence 
without having to remand the case to the Agency of Original 
Jurisdiction (RO) for initial consideration and without 
having to obtain the appellant's waiver.

Here, the Board's review of the claims file reflects that 
relevant private and VA medical evidence has been received by 
the RO and the Board that was not previously considered by 
the RO, and that the claims folder does not contain a waiver 
of the RO's initial consideration of that additional 
evidence.  Therefore, consistent with the applicable case 
law, the Board must remand the veteran's claim to the RO for 
a review as to whether all evidence needed to consider his 
claim has been obtained (and to conduct any additional VCAA 
notice and development as required), and for the issuance of 
a supplemental statement of the case regarding all evidence 
received since the June 2002 statement of the case.

The Board further notes that while a notation in the claims 
folder reflects that the veteran failed to report for a 
December 17, 2003 hearing before the Board at the RO, the 
December 2, 2003 notice of the hearing reflects that the 
veteran was given less than the 30 days notice required for 
the hearing pursuant to 38 C.F.R. § 19.76 (2003).  Therefore, 
the Board finds that the veteran should be contacted to 
determine if he still desires a hearing before the Board, and 
if so, steps should be taken to schedule another hearing 
before the Board at the RO on adequate notice.  

Accordingly, this case is REMANDED for the following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  The veteran should be contacted to 
determine if he still desires a hearing 
before the Board, and if so, steps should 
be taken to schedule another hearing 
before the Board at the RO on adequate 
notice.

3.  After pursuing any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the claim in light of 
the additional evidence.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be provided a supplemental statement of 
the case and given the opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999, hereafter "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




